ORDER

PER CURIAM.
AND NOW, this 3rd day of December, 2002, the Petition for Allowance of Appeal is GRANTED. The Superior Court order quashing petitioner’s appeal based upon the untimely filing of a post sentence motion is REVERSED. Pennsylvania Rule of Criminal Procedure 720(A)(1) requires, “a written post-sentence motions shall be filed no later than 10 days after imposition of sentence.” These days are computed to exclude the first day and include the last day of this period; when the last day falls on a Saturday or Sunday, those days are omitted *110from the computation. 1 Pa.C.S. § 1908. Petitioner’s post sentence motion was filed on the last permissible date, and was therefore timely.
Accordingly, the order of the Superior Court is reversed and this matter is REMANDED to the Superior Court for consideration on the merits. Jurisdiction relinquished.